Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3587 Page 1 of 20



 1   Dan Booth (MA Bar No. 672090)
     BOOTH SWEET LLP
 2   32R Essex Street
 3
     Cambridge, MA 02139
     dbooth@boothsweet.com
 4
     (617) 250-8602
     Admitted Pro Hac Vice
 5
     Michael A. Licari (SBN 265241)
 6   SPRINKLE LLOYD & LICARI LLP
     2801 B Street, Unit 556
 7   San Diego, CA 92102
     mike@SL2Law.com
 8   (858) 717-0013
 9   Attorneys for Defendants
10                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
11

12   DR. SEUSS ENTERPRISES, L.P.,        Case No. 3:16-cv-02779-JLS-BGS
13                                       MEMORANDUM OF PONTS &
                Plaintiff,               AUTHORITIES IN SUPPORT OF
14        v.                             DEFENDANTS’ MOTION FOR
                                         SUMMARY JUDGMENT
15
     COMICMIX LLC; GLENN                 Assigned to Hon. Janis L. Sammartino
16   HAUMAN; DAVID JERROLD               United States District Judge
     FRIEDMAN a/k/a DAVID
17                                       Hearing Date: January 31, 2019
     GERROLD; and TY TEMPLETON,          Hearing Time: 1:30 p.m.
18                                       Hearing Place: Schwartz Courthouse,
                Defendants.                            Courtroom 4A
19

20

21

22

23

24

25

26

27

28




     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                       Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3588 Page 2 of 20



 1   I.       Introduction
 2         Plaintiff Dr. Seuss Enterprises, L.P. (“DSE”) filed the instant lawsuit against
 3   Defendants ComicMix LLC, Glenn Hauman, David Gerrold, and Ty Templeton
 4   (collectively “Defendants”), asserting that their unpublished book Oh, the Places
 5   You’ll Boldly Go! (“Boldly”) infringes the copyright in five “Dr. Seuss” books, and
 6   in DSE’s alleged trademarks in matters deriving from those books. But Boldly is a
 7   mash-up—a highly transformative, creative work, as the Court found. Because of
 8   that unique nature, the standard analysis and burdens of proof in copyright and
 9   trademark cases do not apply. Even if DSE could make out a prima facie case on its
10   infringement claims, fair use and the First Amendment prevail.
11         Under copyright law, transformative works are not presumed to harm copyrighted
12   works. To defeat the fair use defense, DSE must identify a market in which Boldly
13   could cause some cognizable, substantial harm to DSE’s licensing opportunities, and
14   bring forward evidence that it would do so. DSE fails to identify, and to substantiate,
15   any cognizable harms. And DSE’s claims sounding in trademark face a heightened
16   burden because Boldly is a creative work protected by the First Amendment. Under
17   Ninth Circuit precedent, DSE must show that the use of its alleged marks in Boldly
18   has no artistic relevance, or that the use is explicitly misleading as the source or
19   content of Boldly. DSE has introduced no evidence that would suffice.
20         Boldly constitutes fair use and protected First Amendment speech. The interests
21   of Defendants and the public, favoring publication and free expression, outweigh the
22   unsupported, theoretical harms that DSE has claimed. DSE has not placed in dispute
23   any issue germane to the defenses raised by Defendants.
24   II.      Factual Background.
25         Theodor S. Geisel wrote and illustrated children’s books under the pseudonym
26   Dr. Seuss. Declaration of Dan Booth (“Booth Decl.”) ¶ 4. Star Trek was a 1960’s
27   television series that spawned an entertainment franchise. Id. ¶ 5. No licensed
28   product has combined elements from their two discrete creative worlds. Id. ¶ 6.

                                    - !1 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3589 Page 3 of 20



 1      Boldly does. It “is most appropriately termed a literary and pictorial mash-up.”
 2   Order Granting in Part and Denying in Part Motion to Dismiss (“First MTD Order”),
 3   ECF No. 38 p. 7. “[I]t is no doubt transformative. In particular, it combines into a
 4   completely unique work the two disparate worlds of Dr. Seuss and Star Trek.” Id. p.
 5   8. Of the Dr. Seuss books, Boldly draws from several Dr. Seuss books, primarily
 6   from Oh, the Places You’ll Go! (“Go!”). Booth Decl. ¶ 7.
 7         Boldly tells the tale of the … strange beings and circumstances
           encountered during the voyages of the Star Trek Enterprise, and it
 8
           does so through Go!’s communicative style and method. Go!’s
 9         rhyming lines and striking images, as well as other Dr. Seuss works,
10         are often copied by Boldly, but the copied elements are always
           interspersed with original writing and illustrations that transform
11         Go!’s pages into repurposed, Star-Trek–centric ones.
12
        First MTD Order p. 8.
13
           In the present case, there is no dispute that Boldly copies many aspects
14         of Go!’s and other Dr. Seuss illustrations. However Boldly does not
           copy them in their entirety; each is infused with new meaning and
15
           additional illustrations that reframe the Seuss images from a unique
16         Star-Trek viewpoint. Nor does Boldly copy more than is necessary to
17         accomplish its transformative purpose.
18      Id. p. 9. Boldly was written by David Gerrold, illustrated by Ty Templeton, and
19   edited by Glenn Hauman of comics publisher ComicMix LLC in 2016. Booth Decl.
20   ¶ 8. ComicMix ran a Kickstarter campaign for Boldly through September 2016 to
21   crowdfund the initial printing and distribution costs. Id. ¶ 9. The Kickstarter page
22   called Boldly “a parody mash-up.” Id. ¶ 10. It told potential donors:
23         While we firmly believe that our parody, created with love and
           affection, fully falls within the boundary of fair use, there may be
24
           some people who believe that this might be in violation of their
25         intellectual property rights. And we may have to spend time and
           money proving it to people in black robes. And we may even lose that.
26

27
        Id. ¶ 11. The campaign goal was to raise $20,000 toward a scheduled December

28
     2016 publication for Boldly. Id. ¶ 12. It raised $29,575 in pledges. Id. During the


                                    - !2 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3590 Page 4 of 20



 1   campaign, Andrews McMeel Publishing contacted Defendants and agreed to partner
 2   with ComicMix to publish Boldly by December. Id. ¶ 13. On September 28, 2016,
 3   two days before the campaign ended, DSE sent Defendants a cease-and-desist letter
 4   asserting ownership of the intellectual property rights in the Dr. Seuss books. Id. ¶
 5   14. Andrews McMeel quickly withdrew from the project. Id. ¶ 15. On October 7,
 6   2016, DSE sent a second letter to Defendants and sent a DMCA takedown notice to
 7   Kickstarter, which disabled public access to the campaign. Id. ¶ 16. DSE sent
 8   Defendants a third letter on October 25, 2016, and they responded on October 28,
 9   2016. Id. ¶ 17. ComicMix sent Kickstarter a counternotice on October 31, 2016. Id.
10   ¶ 18. DSE filed suit ten days later. Id. ¶ 19. Kickstarter returned all pledges to the
11   donors. Id. ¶ 20.
12   III.   Legal Standard.
13      “The court shall grant summary judgment if the movant shows that there is no
14   genuine dispute as to any material fact and the movant is entitled to judgment as a
15   matter of law.” Fed. R. Civ. P. 56(a). A “material fact” is one that might affect the
16   outcome of the case under governing law. Anderson v. Liberty Lobby, Inc., 477 U.S.
17   242, 248 (1986). “A genuine dispute of a material fact is ‘one that could reasonably
18   be resolved in favor of either party.’” Folkens v. Wyland Worldwide, LLC, 882 F.3d
19   768, 773 (9th Cir. 2018) (quoting Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir.
20   2004)). “[C]onclusory or speculative testimony is insufficient to raise a genuine
21   issue of fact to defeat summary judgment.” Anheuser-Busch, Inc. v. Natural
22   Beverage Distribs., 69 F.3d 337, 345 (9th Cir. 1995).
23      For issues “on which the nonmoving party bears the burden of proof … the
24   burden on the moving party may be discharged by ‘showing’—that is, pointing out
25   to the district court—that there is an absence of evidence to support the nonmoving
26   party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). “[A] complete
27   failure of proof concerning an essential element of the nonmoving party’s case
28   necessarily renders all other facts immaterial.” Id. at 323.

                                    - !3 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                    Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3591 Page 5 of 20



 1         A.     Copyright Claims and Fair Use
 2      DSE’s first cause of action is for copyright infringement. “[T]he fair use of a
 3   copyrighted work … is not an infringement of copyright.” 17 U.S.C. § 107.
 4         In determining whether the use made of a work in any particular case
 5         is a fair use the factors to be considered shall include—
           (1) the purpose and character of the use, including whether such
 6         use is of a commercial nature or is for nonprofit educational purposes;
 7         (2) the nature of the copyrighted work;
           (3) the amount and substantiality of the portion used in relation to
 8
           the copyrighted work as a whole; and
 9         (4) the effect of the use upon the potential market for or value of
10
           the copyrighted work.

11      Id. Fair use doctrine “calls for case-by-case analysis,” and the statutory factors
12   are not exclusive, and are considered “together, in light of the purposes of
13   copyright.” Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 577-78 (1994). “The
14   fair use doctrine thus ‘permits [and requires] courts to avoid rigid application of the
15   copyright statute when, on occasion, it would stifle the very creativity which that
16   law is designed to foster.” Id. at 577 (alteration in original) (quoting Stewart v.
17   Abend, 495 U.S. 207, 236 (1990)).
18      On a summary judgment motion, the Court may decide the issue of fair use when
19   “no material, historical facts are at issue and the parties dispute only the ultimate
20   conclusions to be drawn from those facts.” Seltzer v. Green Day, Inc., 725 F.3d 1170,
21   1175 (9th Cir. 2013) (citing Fisher v. Dees, 794 F.2d 432, 436 (9th Cir. 1986)).
22      The Court has analyzed fair use twice in this case, upon Defendants’ motions to
23   dismiss the Complaint (ECF No. 1), and the First Amended Complaint (“FAC”; ECF
24   No. 39). In light of the transformative nature of Boldly, the Court found that the first
25   fair use factor “weighs in favor of finding Defendants’ use to be fair.” First MTD
26   Order pp. 7-8. The second factor weighed only slightly in DSE’s favor. Id. p. 9. The
27   Court found the third factor “is neutral” and “does not weigh against Defendants.”
28   Id. pp. 10 & 13. As for the fourth factor—the market effect of the use on the

                                    - !4 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3592 Page 6 of 20



 1   copyrighted work—the Court found Defendants could not demonstrate fair use at the
 2   motion to dismiss stage, with no record evidence on point, and when “Plaintiff’s
 3   allegations are takes as true, and therefore a potential harm to licensing opportunities
 4   is presumed.” Id. p. 11 (“In the current procedural posture Defendants are at a clear
 5   disadvantage under this factor’s required analysis.”). Yet the Court also found,
 6          this presumed harm is neutralized somewhat by the fact that Boldly
            does not substitute for the original and serves a different market
 7
            function than Go! … Boldly’s market relies on consumers who have
 8          already read and greatly appreciated Go! and Dr. Seuss’s other works,
 9          and who simultaneously have a strong working knowledge of the Star
            Trek series. It is therefore unlikely that Boldly would severely impact
10          the market for Dr. Seuss’s works.
11
        Id. The Court further considered the purposes of copyright, which serve to
12
     stimulate the production of new creative works by affording creators a period of
13
     exclusive rights, while also limiting those rights “‘regarding works that build upon,
14
     reinterpret, and reconceive existing works.’” Id. p. 12 (quoting Mattel, Inc. v.
15
     Walking Mountain Prods., 353 F.3d 792, 799 (9th Cir. 2003). The Court recognized
16
     the implications for other mash-up works: “if fair use was not viable in a case such
17
     as this, an entire body of highly creative work would be effectively foreclosed.” Id.
18
     Yet without relevant evidence regarding factor four, the Court denied the motion to
19
     dismiss “given the procedural posture of this motion and near-perfect balancing of
20
     the factors.” Id. p. 13.
21
        The Court also denied Defendants’ motion to dismiss the copyright claims in the
22
     FAC on fair use grounds. Order Denying Motion to Dismiss (“Second MTD Order”;
23
     ECF No. 51). This time, the Court determined that market harm cannot be presumed
24
     because Boldly is transformative. Id. p. 9 (citing Campbell, 510 U.S. at 591; Perfect
25
     10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1168 (9th Cir. 2007)). Yet, where DSE
26
     had alleged that it licenses derivative works, the Court found a potential harm to that
27
     market based on the allegations of the FAC. Id.
28


                                    - !5 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3593 Page 7 of 20



 1         B.     Trademark Claims and the First Amendment
 2      DSE’s causes of action under the Lanham Act and California Business and
 3   Professions Code § 17200 et seq., sound in trademark (the “trademark claims”). To
 4   prevail on such claims, “a plaintiff must prove … it has a valid, protectable
 5   trademark … [Such proof] is comprised of two sub-parts: the mark’s protectability
 6   and the plaintiff’s ownership of the mark.” S. Cal. Darts Ass’n v. Zaffina, 762 F.3d
 7   921, 929 (9th Cir. 2014). In addition, the plaintiff must prove that the defendant’s
 8   use is likely to cause confusion as to source. Id.
 9      And DSE “bears a heightened burden—the plaintiff must satisfy not only the
10   likelihood-of-confusion test but also at least one of Rogers's two prongs.” Gordon v.
11   Drape Creative, Inc., No. 16-56715, 2018 U.S. App. LEXIS 32796, *12 (9th Cir.
12   Nov. 20, 2018) (citing Rogers v. Grimaldi, 875 F.2d 994 (2d Cir. 1989)). Because
13   DSE alleges use of its purported trademarks in an expressive work, its trademark
14   claims implicate First Amendment interests. In such cases, Ninth Circuit precedent
15   applies the Rogers test “to an expressive work only if the defendant’s use of the
16   mark (1) is not artistically relevant to the work or (2) explicitly misleads consumers
17   as to the source or content of the work.” Id.
18         When, as here, the defendant moves for summary judgment and has
19
           demonstrated that its use of the plaintiff's mark is part of an expressive
           work, the burden shifts to the plaintiff to raise a genuine dispute as to
20         at least one of Rogers's two prongs. In other words, to evade summary
21         judgment, the plaintiff must show a triable issue of fact as to whether
           the mark is artistically relevant to the underlying work or explicitly
22
           misleads consumers as to the source or content of the work.
23
         Id. at *13. The Court has found that both prongs of the Rogers test are satisfied
24
     and dismissed each of the trademark claims, to the extent that they are based on the
25
     title of Boldly. Order Granting in Part Motion for Partial Judgment on the Pleadings
26
     (“MJP Order”; ECF No. 89) pp. 6-9. The remaining trademark claims concern the
27
     Defendants’ use of a stylized font and an illustration style. Id. pp 8-9; FAC ¶ 17.
28


                                    - !6 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3594 Page 8 of 20



 1   IV.      Argument
 2            A.    Defendants are Entitled to Judgment on the Copyright Claims
                    Raised in Count I of the Complaint on the Basis of Fair Use
 3
           The evidence leaves no genuine dispute as to any material fact related to the fair
 4
     use defense. DSE has not shown that its licensed derivative works compete with
 5
     Boldly or similar transformative works, and it has no basis to prevent publication.
 6
           The Court’s analysis of three of the four statutory fair use factors is settled. The
 7
     first factor favors Defendants; the second favors Plaintiff, but only slightly; the third
 8
     is neutral. First MTD Order p. 13; Second MTD Order p. 6. The relevant evidence
 9
     on the fourth factor tips the balance toward Defendants, showing that the market
10
     effect of Boldly would likely be neutral, if not positive, toward DSE’s works.
11
           The fourth factor turns on whether a substantial demonstrable harm of market
12
     substitution can be shown, for the original work or reasonably likely derivatives.
13
     Campbell, 510 U.S. at 590. See Patry on Copyright § 10:153 (“Assuming a
14
     transformative use, the fourth factor should weigh against the defendant only when
15
     the harm is substantial.”). The proponent of fair use has the burden to show that it
16
     applies, because it is an affirmative defense. Id.; see Perfect 10, 508 F.3d at 1158.
17
     That burden would be difficult to carry “without favorable evidence about relevant
18
     markets.” Id. But market harms cannot be presumed when the Defendants’ work is
19
     transformative. Campbell, 510 U.S. at 591; Second MTD Order p. 9. So, in such
20
     cases, the plaintiff also bears an evidentiary burden under the fourth factor.
21
           When no presumption of harm is warranted, burdens on the fourth factor shifts to
22
     the plaintiff. For example, for a noncommercial work, the plaintiff must demonstrate
23
     a likelihood of potential harm. Sony Corp. of America v. Universal City Studios, Inc.,
24
     464 U.S. 417, 451 (1984). This “requires proof either that the particular work is
25
     harmful, or that if it should become widespread, it would adversely affect the
26
     potential market for the copyrighted work.” “What is necessary is a showing by a
27
     preponderance of the evidence that some meaningful likelihood of future harm
28


                                    - !7 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                   Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3595 Page 9 of 20



 1   exists.” Id. Likewise, for transformative works, because a likelihood of market harm
 2   also cannot be presumed, “the burden falls on the plaintiff to demonstrate the
 3   existence of market harm.” Righthaven, LLC v. Jama, No. 10-cv-1322 JCM, 2011
 4   U.S. Dist. LEXIS 43952, *12 (D. Nev. Apr. 22, 2011).
 5      Plaintiffs “can reasonably be expected to have the evidence as to availability of
 6   licenses for their own works. It is therefore reasonable to place on Plaintiffs the
 7   burden of going forward with the evidence on this question [of the fourth factor].”
 8   Cambridge Univ. Press v. Patton, 769 F.3d 1232, 1279 (11th Cir. 2014). So, while
 9   Defendants “retain[] the overall burden of persuasion on the fourth factor,” id. at
10   1280, an evidentiary burden on market harm rightly falls on the plaintiff DSE. And
11   when a plaintiff “has not identified any market for a derivative work that might be
12   harmed by the [transformative work], … the defendant had no obligation to present
13   evidence showing lack of harm in a market for derivative works.” Leibovitz v.
14   Paramount Pictures Corp., 137 F.3d 109, 116 n.6 (2d Cir. 1998). The Ninth Circuit’s
15   approach is consistent. When the contested work is transformative, the plaintiff is
16   expected to bring forward probative evidence of harm in an existing market, or “any
17   impact on ‘traditional, reasonable, or likely to be developed markets.’” Seltzer, 725
18   F.3d at 1179 (quoting Ringgold v. Black Entm’t TV, Inc., 126 F.3d 70, 81 (2d Cir.
19   1997). Absent such evidence, “[w]here the allegedly infringing use does not
20   substitute for the original and serves a ‘different market function,’ such factor
21   weighs in favor of fair use.” Id. (quoting Campbell, 510 U.S. at 591).
22      Boldly “does not substitute for the original and serves a different market function
23   than Go!” First MTD Order p. 11. Because direct market substitution is not at issue,
24   the only cognizable market harm of potential concern would be any impact on
25   licensing caused by “works of Boldly’s type.” Id. Defendants have produced
26   substantial probative evidence addressing any such concern for the market effect of
27   their complementary work.
28


                                    - !8 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                               Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3596 Page 10 of 20



 1      Defendants produced expert testimony from Dr. Joshua Gans, a highly qualified
 2   witness and economics professor. Booth Decl. ¶ 21. Dr. Gans’ research has a
 3   particular focus on the role of intellectual property protections and competition in
 4   driving commercialization strategy by technology entrepreneurs. Id. ¶ 22. He is the
 5   author of several books and more than one hundred published papers, including
 6   research concerning the role of a fair use regime in licensing creative works. Id. ¶
 7   23; see Gans, Joshua S., “Remix rights and negotiations over the use of copy-
 8   protected works,” Journal of Industrial Organization vol. 41(C) pp. 76-83 (2015). In
 9   his expert report, Dr. Gans’ found that Boldly addresses a different market and
10   market function from Go! and the other “Dr. Seuss” books and products, and does
11   not impact their target market. Booth Decl. ¶ 24. Dr. Gans found a “strong prima
12   facie case that there is unlikely to be any direct adverse impact of the publication of
13   Boldly on any of Plaintiff’s products.” Id. ¶ 25. And “far from having a detrimental
14   effect on Dr. Seuss products, Boldly is reasonably likely to have a positive impact on
15   sales of Dr. Seuss books, including Go! and the other Seuss Books.” Id. ¶ 26.
16      Random House has been DSE’s publisher, and the publisher of the “Dr. Seuss”
17   books by Theodor Geisel, since at least 1939. Id. ¶ 27. Dr. Gans’ expert report
18   studied third-party works published outside DSE’s Random House license. Dr. Gans
19   found available for sale on Amazon examples of third-party books that, like Boldly,
20   draw from Dr. Seuss works, but are not published by Random House. Id. ¶ 28. He
21   found that Amazon indicates that purchasers of those junior works also bought, and
22   are likely to buy, other DSE-licensed “Dr. Seuss” books. Id. ¶ 29. By contrast, the
23   Amazon page for Go! did not indicate that any of the third-party works were
24   recommended to, or likely to be purchased by, Go! purchasers. Id. ¶ 30. Dr. Gans
25   found this evidence strongly suggests that Go! and other “Dr. Seuss” books, “and
26   works derivative or transformative thereof, are likely to serve as complements rather
27   than substitutes in the eyes of consumers.” Id. ¶ 31. Therefore, he found a strong
28   indication that the availability of derivative or transformative works such as Boldly

                                    - !9 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3597 Page 11 of 20



 1   “will increase purchases” of Go! and other “Dr. Seuss” books that they derive from
 2   or transform. Id. ¶ 32.
 3      One such complementary book, Oh, the Meetings You’ll Go To! (“Meetings”) by
 4   the pseudonymous “Dr. Suits,” was published in 2017 by an imprint of Random
 5   House, DSE’s publisher, but without DSE’s consent or license. Id. ¶ 33. Meetings
 6   purports to be a parody of Go! Id. ¶ 34. Penguin Random House’s 2017 catalog
 7   promoted Meetings as one of twenty “Featured Titles” due to be published that year.
 8   Id. ¶ 35. DSE produced no evidence that the presence on the market of Meetings, or
 9   any other unlicensed complementary work, has harmed the market effect or value of
10   Go! or any of its other licensed works. Id. ¶ 36.
11      Dr. Gans not only found evidence that Boldly and other transformative works are
12   not substitutes for the Dr. Seuss works. He further found that publication of Boldly is
13   not likely to impede DSE from striking licensing deals. Id. ¶ 37. DSE’s licensed
14   goods, he found, would likely “outcompete unofficial transformative works.” Id. ¶
15   38. DSE has not produced evidence that contradicts or raises a genuine dispute as to
16   any material fact material to Dr. Gans’ expert report or his testimony. Id. ¶ 39.
17      Further, the highly transformative nature of Boldly prevents any cognizable harm
18   to DSE’s licensed, non-transformative works. DSE has presented no evidence that it
19   has licensed mash-ups, “where artists combine two independent works in a new and
20   unique way.” First MTD Order p. 12; see id. pp. 7-8; Booth Decl. ¶ 40. DSE has
21   presented no evidence that it has licensed transformative works of any more
22   traditional variety, such as parodies like Meetings. And DSE has produced no
23   evidence that unlicensed transformative works, when made available to the public,
24   cause it any cognizable market harm. For another example, DSE sent cease-and-
25   desist letters to the playwright and producer of Who’s Holiday. a play that parodies
26   the “Dr. Seuss” book How the Grinch Stole Christmas. Lombardo v. Dr. Seuss
27   Enters., L.P., 279 F. 3d 497, 502-04 (S.D.N.Y. 2017), aff’d, 729 Fed. App’x 131 (2d
28   Cir. 2018); Booth Decl. ¶ 41. The playwright and producer won a declaratory

                                   - !10 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                 Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3598 Page 12 of 20



 1   judgment of non-infringement and the play has had a theatrical run. Id.; Booth Decl.
 2   ¶ 42. DSE has not shown any harm arising from that unlicensed transformative use.
 3   Just as the parody Who’s Holiday would not be a plausible substitute for a DSE
 4   “authorized derivative work,” Lombardo v. Dr. Seuss Enters., L.P., 279 F. Supp. 3d at
 5   512, Boldly poses no risk of substitution to any DSE-licensed derivative.
 6      No cognizable loss has been shown. “A loss in the value of the copyrighted work
 7   resulting from transformative use is irrelevant to this [fourth] factor.” Sedgwick
 8   Claims Mgmt. Servs. v. Delsman, No. C 09-1468 SBA, 2009 US Dist. LEXIS 61825,
 9   *18 (N.D. Cal. July 16, 2009) (citing Walking Mt. Prods., 353 F.3d at 805). This
10   factor favors fair use “when the only possible adverse effect occasioned by the
11   secondary use would be to a potential market or value that the copyright holder has
12   not typically sought to, or reasonably been able to, obtain or capture.” Am.
13   Geophysical Union v. Texaco, 60 F.3d 913, 930 (2d Cir. 1994). DSE’s allegation that
14   Boldly may usurp a reasonably likely derivative or licensing market is not plausible
15   because the use is transformative, and exists in a transformative market. “A market
16   harm for licensing revenues will only be recognized ‘if the market is traditional,
17   reasonable, or likely to be developed,’ and is not a protected transformative use.”
18   Bill Graham Archives, LLC v. Dorling Kindersley Ltd., 386 F. Supp. 2d 324, 333
19   (S.D.N.Y. 2005) (emphasis added), aff’d, 448 F.3d 605 (2d Cir 2006). To be
20   cognizable as market harm, any impairment to DSE licensing opportunities must be
21   in “a traditional, as opposed to a transformative market.” Id., 448 F.3d at 614. “A use
22   that ‘falls within a transformative market’ does not cause the copyright holder to
23   ‘suffer market harm due to the loss of license fees.’” Authors Guild, Inc. v.
24   HathiTrust, 902 F. Supp. 2d 445, 463 (S.D.N.Y. 2012) (quoting Bill Graham
25   Archives, 448 F.3d at 615) (emphasis added), aff’d in pertinent part, 755 F.3d 87 (2d
26   Cir. 2014). Conversely, when the Defendants’ use is clearly transformative, “plaintiff
27   cannot prevent defendants from entering this fair use market.” Arrow Prods. v.
28   Weinstein Co. LLC, 44 F. Supp. 3d 359, 372 (S.D.N.Y. 2014).

                                    - !11 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3599 Page 13 of 20



 1      In particular, Boldly is a mash-up that combines existing elements from two
 2   discrete properties into a unique whole. Booth Decl. ¶ 43. DSE has pointed to no
 3   comparable licensed hybrid work of its own. Id. ¶ 44. DSE, formed in 1994, has had
 4   ample time to develop or license such works. Id. ¶ 45. Its extensive and growing line
 5   of licensed derivative works is undisputed. Id. ¶ 46. But the magnitude of DSE’s
 6   licensing efforts, and the absence from the marketplace of DSE-licensed hybrids like
 7   Boldly, is evidence that Boldly is not in a market that DSE traditionally or
 8   reasonably would enter, or is likely to develop on its own. Id. ¶ 47. “If a publisher
 9   makes licenses available for some uses but not for others, this indicates that the
10   publisher has likely made a reasoned decision not to enter the licensing market for
11   those uses, which implies that the value of that market is minimal.” Patton, 769 F.3d
12   at 1278. Absent evidence of licenses for similar hybrid works, or competitive harms
13   from such works, any market harm alleged is theoretical, and neither substantial nor
14   cognizable under the fourth factor.
15      There is no genuine dispute over any material fact as to Defendants’ thorough
16   showing of fair use, and they are entitled to judgment as a matter of law.
17         B.     Defendants are Entitled to Judgment on Count II of the Complaint
                  Related to the Title of Boldly on the Basis of the Rogers Test
18
        DSE alleged that it has protectable trademark rights in the title of Go!, a stylized
19
     font used on or in Dr. Seuss books, and “the unique illustration style of the
20
     characters and backgrounds found throughout Dr. Seuss books.” FAC ¶ 17. Upon
21
     “finding that the title of Boldly does not violate the Lanham Act,” the Court granted
22
     Defendants’ motion for judgment on the pleadings as to each trademark claim “as
23
     they relate to the title of Boldly.” Order Granting in Part Motion for Partial Judgment
24
     on the Pleadings (“MJP Order”), ECF No. 89 pp. 8 & 9. So narrowed, the trademark
25
     claims are limited to those based on the alleged “stylized font” and generalized
26
     “illustration style.” That eliminates DSE’s second cause of action.
27

28


                                   - !12 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3600 Page 14 of 20



 1      Count II of the FAC alleges a violation of Section 32 of the Lanham Act, 15
 2   U.S.C. § 1114, based on DSE’s registered mark for the title of Go!: United States
 3   Trademark Registration No. 5,099,531, the “OTPYG E-Book Mark.” FAC ¶¶ 66-72;
 4   see id. ¶ 18 & ECF No. 61-3 (registration certificate). In Count II, DSE does not
 5   claim any infringement or use of its purported, unregistered font and style marks,
 6   which are the only remaining basis for the trademark claims. Because the Court
 7   granted partial judgment on the pleadings on all claims based on the title of Boldly,
 8   Defendants are entitled to judgment on Count II as a matter of law.
 9         C.     Defendants are Entitled to Judgment on Counts III and IV of the
                  Complaint Based On Trademark Claims in an Insufficiently
10                Pleaded “Illustration Style” and “Stylized Font”
11      DSE contends that it owns, and Boldly infringes on, trademarks in a “stylized
12   font” that appears on or in Dr. Seuss books, and a generalized “illustration style”
13   found in the books. FAC ¶ 17. Neither allegation is sufficiently pleaded, specified, or
14   supported to withstand summary judgment.
15      Trademark law does not protect an artist’s overall style, rather than discrete
16   manifestations of that style. “Is there such a thing as trademark protection for the
17   ‘style’ of an artist? Most courts have said no.” McCarthy on Trademarks § 6.14 at n.
18   21 (4th ed. 2017) (collecting cases). Trademark law, like copyright law, may protect
19   a “specific artistic expression” like a specified design or logo, but not an “artistic
20   style.” Hartford House Ltd. v. Hallmark Cards, Inc., 846 F. 2d 1268, 1274 (10th Cir.
21   1988). “If the law protected style at such a level of abstraction, Braque might have
22   prevented Picasso from selling cubist paintings in the United States.” Landscape
23   Forms, Inc. v. Columbia Cascade Co., 113 F.3d 373, 382 (2d Cir. 1997). DSE has
24   cited no cases holding that an artist’s style, per se, may be exclusive or proprietary.
25      Based on the information before the Court at that stage of the proceedings, the
26
     Court found that DSE’s “claimed general ‘illustration style’ is not protectable.”
27   Second MTD Order p. 15; see also ECF No. 52 (November 28, 2017 hearing
28


                                   - !13 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                 Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3601 Page 15 of 20



 1   transcript) at 4:11-13 (tentatively finding that DSE’s “claimed illustration style is not
 2   a protectable trademark”). Those findings should be made conclusive, because DSE
 3   has done nothing to alter them. Booth Decl. ¶ 48. DSE has not identified the
 4   elements of its alleged illustration style with enough specificity that trademark
 5   significance could be claimed. Id. And DSE has cited no precedent supporting
 6   cognizable trademark rights in a mutable artistic style qua style. Id.
 7      There is no genuine dispute as to any material fact and Defendants are entitled to
 8   judgment as a matter of law on the trademark claims, to the extent that they are
 9   based on DSE’s asserted rights in an unregistered trademark for an amorphous
10   illustration style. No such rights exist.
11      DSE also alleged trademark rights in, and misappropriation of, an unspecified
12   “stylized font used consistently in the front and back covers, spine, and title page of
13   the Dr. Seuss books.” FAC ¶¶ 17 & 40; see also id. ¶¶ 76 & 85 (alleging “willful
14   misappropriation of the stylized font that DSE uses consistently throughout the Dr.
15   Seuss books”). This simply asserts DSE’s unsustainably broad claim of trademark
16   rights in an illustration style, as applied to unspecified letterforms instead of
17   unspecified “characters and backgrounds found throughout Dr. Seuss books.” Id. ¶
18   17. A mutable font is no more susceptible of trademark rights than a general style.
19      At oral argument, DSE rested its broadly claimed “trademark rights on all fonts
20   on all covers of Dr. Seuss’s books or Dr. Seuss Enterprises books … and the font
21   throughout all the books,” on the narrow basis that “distinctive writing can be
22   protectable.” ECF No. 52 at 10:20-12:1; see Second MTD Order p. 14. Particular
23   letters written in a consistent, distinctive form may be protectable, but the FAC does
24   not claim such rights. DSE contends that the overall font, not any particular
25   manifestation thereof, has gained secondary meaning as “Dr. Seuss’s distinctive font,
26   it’s not just some fancy way of just doing letters.” ECF No. 52 at 10:6-7. This claim
27   is as unsupported as the claim that “the illustrative style of Dr. Seuss,” rather than “a
28   particular piece of artwork,” has attained secondary meaning in the marketplace. Id.

                                   - !14 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                 Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3602 Page 16 of 20



 1   at 10:5-8. Both claims unduly stretch what DSE recognizes as “the basic premise of
 2   secondary meaning”—that it attaches to a particular “word or phrase or symbol out
 3   in the public sphere.” Id. at 9:18-23. It was insufficient for DSE to argue, “I don’t
 4   know of any jurisprudence that says that distinctive lettering is not protectable.” Id.
 5   at 11:25-12:1. Distinctive lettering of particular letters is protectable as a word-plus-
 6   design mark, just as particular letters in no particular design may be protected as a
 7   standard character mark. But DSE’s concocted rights to “lettering” per se, in no
 8   specific form, do not support a trademark claim. To the extent that DSE’s trademark
 9   claims are based on an alleged “stylized font,” no material fact is genuinely disputed
10   and Defendants are entitled to summary judgment.
11         D.     Defendants are Entitled to Judgment on Counts III and IV of the
                  Complaint on the Basis of the Rogers Test and the First
12                Amendment
13      In addition, all trademark claims alleged in the FAC cannot proceed on the basis
14   of the Rogers test, which protects First Amendment interests in expressive work.
15   The First Amendment limits the application of trademark law against artistic works
16   like Boldly that use the plaintiff’s trademarks to describe or comment on the
17   plaintiff’s goods or services. “When unauthorized use of another’s mark is part of a
18   communicative message and not a source identifier, the First Amendment is
19   implicated in opposition to the trademark right.” Mattel, Inc. v. MCA Records, 296 F.
20   3d 894, 900 (9th Cir. 2002) (quoting Yankee Publ’g, Inc. v. News Am. Publ’g, Inc.,
21   809 F. Supp. 267, 276 (S.D.N.Y. 1992)).
22      To balance trademark law and the First Amendment, the Ninth Circuit has
23   adopted the approach taken by the Second Circuit in Rogers v. Grimaldi, 875 F.2d,
24   994, 999 (2d Cir. 1989). See Walking Mt. Prods., 353 F.3d at 807. Under the Rogers
25   test, an artistic or creative work does not violate the Lanham Act by using a mark
26
     unless the use “has no artistic relevance to the underlying work whatsoever, or, if it
27   has some artistic relevance, unless [it] explicitly misleads as to the source or the
28


                                   - !15 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                 Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3603 Page 17 of 20



 1   content of the work.” MCA Records, 296 F.3d at 902 (quoting Rogers, 875 F.2d at
 2   999). Though the Ninth Circuit first applied the Rogers test to the use of a trademark
 3   in a work’s title in MCA Records, 296 F.3d at 902, it has found “no principled reason
 4   why it ought not also apply to the use of a trademark in the body of the work.” E.S.S.
 5   Entm’t 2000, Inc. v. Rock Star Videos, Inc., 547 F.3d 1095, 1099 (9th Cir. 2008). In
 6   particular, defendants’ use of a plaintiff’s alleged marks on the cover of their book,
 7   replicating distinctive visual elements that appear on the covers of the plaintiff’s
 8   books, including the lettering, is subject to the Rogers test. See Cliffs Notes, Inc. v.
 9   Bantam Doubleday Dell Publ’g Grp., Inc., 886 F.2d 490, 492-95 (2d Cir. 1989).
10      The use of DSE’s alleged marks in Boldly merits First Amendment protection
11   under Rogers. First, it has “at least ‘some artistic relevance.’” E.S.S. Entm’t 2000,
12   547 F.3d at 1100 (quoting MCA Records, 296 F.3d at 902). Under Rogers, the
13   quantum of “artistic relevance” required must merely be “above zero.” Brown v.
14   Elec. Arts, Inc., 724 F.3d 1235, 1243 (9th Cir. 2013). The use of fonts and
15   illustrations that recall Dr. Seuss’s style is directly relevant to a creative work that
16   addresses the relationship between Go! and other Dr. Seuss works and the Star Trek
17   universe. Booth Decl. ¶ 49. “This Court previously found that Defendants’
18   invocation of Plaintiff’s alleged trademarks is relevant to Boldly’s artistic purpose.”
19   MJP Order p. 6 (citing First MTD Order p. 15). What the Court found true of Boldly
20   as to its use of Go!’s title is equally incontestable as to its use of DSE’s alleged
21   trademark “stylized font” and “illustration style.”
22      When analyzing the second Rogers prong upon Defendants’ motion for judgment
23   on the pleadings, the Court began: “The second prong of the Rogers test requires a
24   junior user to show that its work does not explicitly mislead as to the source or
25   content of the work.” Id. p. 7 (citing MCA Records, 296 F.3d at 902). The Ninth
26   Circuit has since “clarif[ied] the burden of proof under the Rogers test.” Gordon,
27   2018 U.S. App. LEXIS 32796, *12. When the allegedly infringing use is expressive,
28   the burden shifts to the plaintiff seeking to impinge on the defendants’ First

                                   - !16 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3604 Page 18 of 20



 1   Amendment rights. “[T]o evade summary judgment, the plaintiff must show a triable
 2   issue of fact as to whether the mark is artistically relevant to the underlying work or
 3   explicitly misleads consumers as to the source or content of the work.” Id. *13.
 4      DSE cannot sustain that burden. There is nothing explicitly misleading about the
 5   use of any alleged DSE mark in Boldly. “[T]he mere use of a trademark alone cannot
 6   suffice to make such use explicitly misleading.” E.S.S. Entm’t 2000, 547 F.3d at
 7   1100 (citing MCA Records, 296 F.3d at 902). And the book expressly disclaims
 8   DSE’s sponsorship or endorsement: “This is a work of parody, and is not associated
 9   with or endorsed by CBS Studios or Dr. Seuss Enterprises, L.P.” ECF No. 8-9 p. 2.
10   The disclaimer is one of two that appear on the copyright page, a typical place for
11   disclaimers and legal notices. Id.; Booth Decl. ¶ 50. The contested uses are on the
12   spine and title page of Boldly, which display the title and its use of the famous Star
13   Trek “boldly go” split infinitive; on the cover, which depicts the same usage above a
14   Captain figure and the U.S.S. Enterprise from the same TV series; and throughout
15   the book’s contents, which are rife with Star Trek allusions. Id. p. 1 & passim; Booth
16   Decl. ¶ 51. Those many points of reference steer consumers clear of any confusion
17   by guiding them to the defining characteristics of Boldly’s creative combination.
18      These explicit disclaimers and implicit points of distinction between Boldly and
19   the “Dr. Seuss” books ensure that Defendants’ use of the alleged marks is not
20   explicitly misleading as to source or content. The Ninth Circuit’s latest opinion
21   under Rogers considers “the degree to which the junior user uses the mark in the
22   same way as the senior user.” Gordon, 2018 U.S. App. LEXIS 32796, *26. Concern
23   over consumers being explicitly misled “is generally allayed when the mark is used
24   as only one component of a junior user’s larger expressive creation, such that the use
25   of the mark at most ‘implicitly suggest[s]’ that the product is associated with the
26   mark’s owner.” Id. *28 (quoting Rogers, 875 F.2d at 998-99). By contrast, “using a
27   mark as the centerpiece of an expressive work itself, unadorned with any artistic
28   contribution by the junior user, may reflect nothing more than an effort to ‘induce

                                   - !17 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3605 Page 19 of 20



 1   the sale of goods or services’ by confusion or ‘lessen[] the distinctiveness and thus
 2   the commercial value of’ a competitor’s mark.” Id. *28-29 (quoting S.F. Arts &
 3   Athletics, Inc.v. U.S. Olympic Comm., 483 U.S. 522, 539 (1987)).
 4      In Boldly, Defendants’ use of the alleged trademarks decidedly fits in the former
 5   type of use that allays concerns about misled consumers. There is no genuine dispute
 6   that DSE’s alleged marks are only one component of Defendants’ larger expressive
 7   creation. And DSE cannot credibly contend that Boldly is unadorned with any
 8   artistic contribution from its author and illustrator.
 9      The Gordon court found “a triable issue of fact as to whether defendants simply
10   used Gordon’s mark with minimal artistic expression of their own, and used it in the
11   same way that Gordon was using it—to identify the source of humorous greeting
12   cards in which the bottom line is ‘Honey Badger don’t care.’” Id. *30. No such issue
13   arises from Boldly. Defendants’ extensive, creative contributions developed over the
14   course of multiple drafts and revisions. Booth Decl. ¶ 52. And this is not a case over
15   interchangeable greeting cards. Any use of a legitimate DSE trademark in the Boldly
16   mash-up is both in a different manner, and with a different function, than DSE’s
17   uses. Boldly serves a different market function than the “Dr. Seuss” books, and it is
18   rigorously distinguished from its source material, building on that material while
19   incorporating new material of the creators’ making. Id. Under the Ninth Circuit
20   precedent applying the Rogers test, no material fact is reasonably subject to dispute.
21   Defendants are entitled to judgment as a matter of law on the trademark claims.
22   VI.   Conclusion
23      Defendants are entitled to judgment as a matter of law on all claims, and no
24   material facts are in genuine dispute. Therefore, Defendants respectfully requests
25   that the Court grant them summary judgment pursuant to Fed. R. Civ. P. 56(a).
26

27

28


                                   - !18 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                               Case No. 16-cv-2779-JLS-BGS
Case 3:16-cv-02779-JLS-BGS Document 108-1 Filed 12/11/18 PageID.3606 Page 20 of 20



 1   Respectfully submitted,
 2   DATED: December 11, 2018
 3

 4
     BOOTH SWEET LLP                             SPRINKLE LLOYD & LICARI LLP
 5

 6   /s/ Dan Booth                               /s/ Michael Licari
 7
     Dan Booth                                   Michael Licari
 8
     Admitted Pro Hac Vice                       Local Counsel
 9

10                Attorneys for Defendants ComicMix LLC, Glenn Hauman,  
11                              David Gerrold and Ty Templeton
12

13                              CERTIFICATE OF SERVICE
14
           I hereby certify that on this December 11, 2018 I electronically filed the
15
     foregoing document by using the Court’s ECF system, thereby causing a true copy
16
     thereof to be served upon counsel of record for each party to have appeared to date,
17   as identified on the Notice of Electronic Filing.
18

19
                                                   /s/   Dan Booth
20

21

22

23

24

25

26

27

28


                                   - !19 -
     MEMORANDUM IN SUPPORT OF DEFENDANTS’ 
     MOTION FOR SUMMARY JUDGMENT                                  Case No. 16-cv-2779-JLS-BGS
